Case 7:19-cv-OO443-K|\/|K Document 11 Filed 04/19/19 Page 1 of 3

FEERICK NUGENT MACCARTNEY§
ATTORNEYS AT LA\X/

ROCKLAND COUNTY OFFICE
96 SOUTH BROADWAY
SOUTH NYACK, NEW YORK 10960
TEL. 845»353»2000 FAX. 845»353»2789

DONALD J. FEERICK, JR. JENNIFER M. minnch
BRIAN D. NUGENT* ORANGE COUNT¥OFHCE sTEPHEN M. HONAN=#+
J. DA\/ID MACCARTNEY, JR. EDEFOTSYREET.SU!TEZQZ ALAI< sH/~xH>g
MARY E. ivmnzOLL,wc WASH}NGTONWLLE'NEWYORK10992 PATRICK A. KNOWLES*

]OHN ]. KOLESAR IIl

(N°""'"”""‘”°f"“{’“‘) ` PATRICK J. M<:GORMAN

OF COUNSEL
DONALD ]. ROSS

 

DAVID J- RESNICK Www‘fnmlawfirm°com #LICENSED ALSO iN NEW jERSEY
KEVIN F. HOBBS +LxcENSED ALSO xN coNNEcTrcuT
MICHAEL K- STANTON’ J R~ All correspondence must be sent to Rockland County Office

April 19, 2019
Via ECF
Honorable Kenneth l\/I. Karas, U.S.D.J.
U.S District Court for the S.D.N.Y.
300 Quarropas Street
White Plains, NY 10601

Re: Orthodox Jewish Coalition of Chestnut Ridge, et al. v. Village of Chestnut Ridge,
7:l9-cv-00443-KMK (S.D.N.Y.)

Dear Judge Karas:

We represent the Village of Chestnut Ridge (the “Village”), the Defendant in the above~
referenced action. We respectfully request a pre-motion conference to address the Village’s
desire to file a motion to dismiss Plaintiffs’ Complaint pursuant to Federal Rules of Civil

Procedure lZ(b)(l) and (6). The Complaint is filed at ECF Docket No. l.
BACKGROUND ()F PLAINTIFFS’ COMPLAINT

Plaintiffs allege that the Village’s Zoning Laws and Bulk Requirements (the “Challenged
Obsolete Local Laws”) violate the First and Fourteenth Amendments of the U.S. Constitution,
multiple provisions of the Religious Land Use and lnstitutionalized Persons Act (“RLUIPA”), and
Article I, Section 3 of the N.Y. State Constitution. Plaintiffs bring as applied and facial challenges
Plaintiffs complain that, under the Challenged Obsolete Local Laws, “they have no location at
which they can legally exercise their religion in the Village” because financial and marketplace
constraints prevent them from complying with the Bulk Requirements’ 5-acre minimum lot size.
(Complaint at im 19-22, 59, 68-69, 76-77, 83-84, 89~98) (emphasis added). They seek a declaratory
judgment that the Challenged Obsolete Local Laws are unconstitutional and illegal, and request
compensatory damages, costs, disbursements, and an award of attorneys’ fees.

DISMISSAL IS WARRANTED UNDER RULES IZ(B)( 1) AND (6)
The Challenged Obsolete Local Laws are no longer in effect in the Village because they

Were superseded in February 2019, when the Village Board voluntarily adopted Local Law #l of
2019 (the “New Local Law”), which amended the Village’s Zoning Code to include Residential

Case 7:19-cv-OO443-K|\/|K Document 11 Filed 04/19/19 Page 2 of 3

FEERICK NUGENT MacCARTNEY, PLLC

Honorable Kenneth l\/l. Karas, U.S.D.J.
April 19, 2019
Page 2

Gathering Places, Neighborhood Houses of Worship, Community Places of Worship, and
Minimum Off-Street Parking Requirements in the Village’s RR-50, R-40, R-35, R-25, R-15,
RSH, NS, PO, PO-R, and RS Zoning Districts.l The New Local Law resulted from a two-year
process conducted pursuant to Article 7 of N.Y. Village Law and Aiticle XVII of the Village’s
Zoning Law. That process recognized Plaintiffs’ letter identifying the “growth of the population
of Orthodox Jewish residents moving into the Village has created a need for a number of varied
synagogues within Village neighborhoods.”2 ln short, the New Local Law sets forth a three-
tiered system that allows religious gatherings of various sizes in residential neighborhoods
inclusive of existing single family homes, under certain conditions lt also permits and extends
religious gatherings of various sizes into non-residential districts under certain specified
conditions

Dismissal is warranted on several grounds First, Plaintiffs’ “as applied” challenge is not
ripe for review because Plaintiffs never obtained a “final decision” “that inflicts an actual,
concrete injury”, as required by Williamson Co. Regional Planning Comm. v. Hamilton Bank of
Johnson City, 473 U.S. 172 (1985) and its progeny. Rather than proceed under the available land
use processes, some of which are delineated in the Complaint, Plaintiffs instead challenge an
obsolete law without ever applying for, or receiving, a final decision when the laws were in
effect.3 Plaintiffs’ approach stands in stark contrast to the goals and intent of the ripeness
doctrine and judicial involvement, generally. RLUIPA was not intended to “relieve religious
institutions from applying for variances, special permits or exceptions where available Without
discrimination or unfair delay.” Murphv v. New Milford Zoning Comm'n, 402 F.3d 342, 350
(2d Cir. 2005) (citation omitted); lslamic Communitv Ctr. for Mid Westchester v. Citv of
Yonkers Landmark Preserv. Bd., 742 F. App'x 521 (2d Cir. 2018); BT Holdings, LLC v. Village
of Chester, 670 F.App’x l7, 19 (2d Cir. 2016) (proposed zoning law amendments do not
constitute “a final decision regarding the application of the regulations to the properly at issue”).

Second, notwithstanding that the Village disputes any RLUIPA violation is present,
RLUIPA’s safe harbor provision requires dismissal of Plaintiffs’ claims As does the mootness
doctrine Section 2000cc-3(e) provides that a “[a] government may avoid the preemptive force”
of RLUIPA by “changing the policy or practice that results in a substantial burden on religious
exercise or by any other means that eliminates the substantial burden.” 42 U.S.C. § 200000-
3(e). The gravamen of Plaintiffs’ Complaint is that, while they actively worship in the Village,
Plaintiffs “have no location at which they can legally exercise their religion in the Village”
because of financial and marketplace constraints that the formerly applicable 5»acre minimum lot
size requirement imposed (§e§ Complaint at 111 19~22, 59, 68_69, 76-77, 83~84, 89-98) (emphasis
added). The New Local Law expands the right of public assembly uses for worship and other

 

l A copy of the Local Law and enabling Resolution are publically available on the Village’s website, at
http://www.chestnutridgevillage.org/Village%20info/boardactions.htm, and are not produced herein due to the three
(3) page limit of submission

z http://www.chestnutridgevillage.org/pdf/Exhibit.A.pdf

3 The Plaintiffs filed their Complaint challenging the old law on the same day the Village closed the public
hearing on the New Local Law. They did not serve it until months later, after the New Local Law was enacted.

Case 7:19-cv-OO443-K|\/|K Document 11 Filed 04/19/19 Page 3 of 3

FEERICK NUGENT MacCARTNEY, PLLC

Honorable Kenneth M. Karas, U.S.D.J.
April 19, 2019
Page 3

purposes to single family detached homes, other buildings or structures up to 10,000 square feet,
and allows community places of worship greater than 10,000 square feet in both residential and
non-residential districts, among other changes The property size threshold for public assembly
worship has been reduced to “one-family, detached residence[s]”, which Plaintiffs already use to
meet and worship. (l_d; at im 68, 77). Any alleged burden Plaintiff attributes to the Challenged
Obsolete Local Laws has dissolved Thus, the New Local Law precludes liability under the safe
harbor provision and otherwise moots Plaintiffs’ claim that they cannot “legally” worship.

Third, Plaintiffs’ Free Speech claim fails Building a place of worship is not considered
expressive conduct protected by the Free Speech Clause. Congregation Rabbinical Coll. of
Tartikov, lnc. v. Village of Pomona, 138 F. Supp. 3d 352, 428~29 (S.D.N.Y. 2015) (if “every
religious group that wanted to challenge a zoning regulation preventing them from constructing a
house of worship could” claim a violation of free speech, it would be “so astonishing that [the
Third Circuit is] unaware of any court--or even law review article-that has suggested it”).

Fourth, Plaintiffs lack standing on their claims for multiple reasons, including the absence
of a causally traceable and redressable injury. _S§§ Love Church v. Citv of Evanston, 896 F.2d
1082, cert. denied, 489 U.S. 898 (1990) (iinding church lacked standing to challenge the
constitutionality of special permit ordinance); Midrash Sephardi, lnc. v. Town of Surfside, 366
F.3d 1214, 1227, n ll (l lth Cir. 2004) (“[T]he congregations suggest that they will not be able
to find land or a facility sizable enough to accommodate their congregations in the permitted
RD-l district. That the congregations may be unable to find suitable alternative space does not
create a substantial burden within the meaning of RLUIPA.”); Covenant Media Of SC, LLC v.
City Of N. Charleston, 493 F.3d 421, 430 (4th Cir. 2007) (“a plaintiff must establish that he has
standing to challenge each provision of an ordinance by showing that he was injured by
application of those provisions.”); Warth v. Seldin, 422 U.S. 490 (1975) (holding, among other
relevant findings no sufficient injury present where purported unconstitutional ordinance did not
preclude specific project); Weissman v. Fruchtman, 700 F. Supp. 746, 753 (S.D.N.Y. 1988)
(holding that plaintiffs lacked standing on facial challenge to old law, stating that the aim of
facial challenges is not to award a plaintiff damages but rather is to serve “the broad societal
purpose of striking an unconstitutional statute from the books.”).

Finally, Plaintiffs’ request for compensatory damages under RLUIPA must be dismissed
Sossamon v. Texas, 563 U.S. 277, 288 (2011); Fortress Bible Church v. Feiner, 734 F. Supp. 2d
409, 521 (S.D.N.Y. 2010), _a_f_i_‘_d_, 694 F.3d 208 (2d Cir. 2012). Accordingly, based on the
foregoing, the Village seeks the Court’s permission to make a motion to dismiss

»`..aw~'~\

FEERICK , _ NEY PLLc

f aff j

Byf f w
D<rir§id freerici<, Jr.

cc: All Counsel via ECF Patrick A. Knowles

   
  

Respectfully submitted“;§

